UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7275


ANTWON WHITTEN,

                    Plaintiff - Appellant,

             v.

LESLIE FLEMING, Warden - Wallens Ridge State Prison; C.W. FRANKS,
Inmate Hearing Officer - Wallens Ridge State Prison; MARCUS ELEM, Regional
Appeals Unit Administrator - Roanoke; HENRY J. PONTON, Disciplinary
Appeals Unit - Regional Administrator; WILLIAM A. GUNTER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:16-cv-00229-EKD-RSB)


Submitted: February 15, 2018                                 Decided: February 20, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antwon Whitten, Appellant Pro Se. Margaret Hoehl O’Shea, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Antwon Whitten appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Whitten v. Fleming,

No. 7:16-cv-00229-EKD-RSB (W.D. Va. Sept. 11, 2017).             We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2